Case: 09-40351     Document: 00511156368          Page: 1    Date Filed: 06/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 28, 2010
                                     No. 09-40351
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HOSEA LINWOOD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:08-CR-1173-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Hosea Linwood appeals his conviction for one count of possessing with
intent to distribute in excess of 1,000 kilograms of marijuana. Linwood was
stopped at an immigration checkpoint on Interstate 35 near Laredo, Texas. An
inspection of a trailer he was pulling revealed sealed bundles containing a total
of 1,450 kilograms of marijuana. The evidence showed that the contraband had
a value of at least $420,000.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40351     Document: 00511156368 Page: 2           Date Filed: 06/28/2010
                                  No. 09-40351

      Linwood challenges the sufficiency of the evidence. He contends that the
Government did not provide sufficient proof that he knowingly possessed the
marijuana concealed in the trailer.
      We will uphold the jury’s verdict if a reasonable trier of fact could conclude
from the evidence that the elements of the offense were established beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). The evidence,
both direct and circumstantial, is viewed “in the light most favorable to the jury
verdict,” and “[a]ll credibility determinations and reasonable inferences are to
be resolved in favor of the verdict.” United States v. Resio-Trejo, 45 F.3d 907,
910-11 (5th Cir. 1995).
      In some cases, the knowledge element in a possession case can be inferred
from control of the vehicle in which the drugs are found. United States v.
Pennington, 20 F.3d 593, 598 (5th Cir. 1994). However, where, as in this case,
the drugs are concealed, control alone is not sufficient to prove knowledge. See
id.; United States v. Garza, 990 F.2d 171, 174 & n.10 (5th Cir. 1993). Because
the drugs were hidden in the trailer, the Government is required “to have
produced further evidence of knowledge.” Pennington, 20 F.3d at 598.
      The Government contends that the evidence of Linwood’s guilty knowledge
includes his ownership of the trailer, his possession of keys that opened the
trailer, the false bill of lading, and the lack of a driver’s log. False bills of lading
were considered evidence of the defendant truck driver’s guilty knowledge in
Garza, 990 F.2d at 175, as well as in United States v. Garcia-Flores, 246 F.3d
451, 454-55 (5th Cir. 2000). The evidence adduced at trial in this matter showed
that the company listed as the sender on the bill of lading, CBC Logistics, did not
exist in Laredo, Texas. The address given on the bill of lading for CBC Logistics
in Laredo corresponded to the location of a company known as Salazar
Forwarding, but testimony showed that Linwood’s trailer was not loaded at the
Salazar Forwarding facility. The bill of lading also listed an incorrect address



                                           2
      Case: 09-40351   Document: 00511156368 Page: 3     Date Filed: 06/28/2010
                                   No. 09-40351

for the recipient of the shipment, and it did not provide contact information for
the recipient.
         The jury therefore was confronted with a defendant who had a key to a
trailer that hauled 1,450 kilograms of marijuana pursuant to a bill of lading that
had several discrepancies or omissions. Similar factors were cited as evidence
of guilt in United States v. Gonzalez-Lira, 936 F.2d 184, 192 (5th Cir. 1991), a
case also involving drugs hidden in a trailer. This court concluded in Gonzalez-
Lira that there was “little question” that the evidence was sufficient where the
defendant, who had keys to the trailer and was an experienced trucker, “owned
and drove a truck which hauled a trailer loaded with one and a half tons of
marijuana” and “claimed not to have noticed the flaws in the bill of lading.” Id.
         The Government also argues that the value and quantity of the load of
marijuana being transported by Linwood is evidence of his guilt. As discussed
above, the marijuana found in Linwood’s trailer had a value of at least $420,000.
In United States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003), where the
defendant was transporting “more than 600 pounds” of marijuana conservatively
valued at more than $300,000, this court stated that “[t]he jury could reasonably
have inferred that Villarreal would not have been entrusted with that extremely
valuable cargo if he was not part of the trafficking scheme.” Thus, the quantity
and value of the contraband provide additional evidence of Linwood’s guilt. See
id.
         The judgment of the district court is AFFIRMED.




                                        3